THE STATE OF SOUTH CAROLINA 

                          In The Supreme Court 


            The State, Petitioner,

            v.

            Bentley Collins, Respondent.

            Appellate Case No. 2012-211266



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                           Appeal From Dillon County 

                 The Honorable Paul M. Burch, Circuit Court Judge 



                                Opinion No. 27439 

                   Heard April 15, 2014 – Filed August 20, 2014 



                                     REVERSED


            Attorney General Alan McCrory Wilson and Assistant
            Attorney General William M. Blitch, Jr., both of
            Columbia, for Petitioner.

            Appellate Defender Susan Barber Hackett, of Columbia,
            for Respondent.


       JUSTICE BEATTY: Respondent Bentley Collins was convicted of
involuntary manslaughter and three counts of owning a dangerous animal causing
injury to a person after a ten-year-old boy was killed and partially eaten by his
dogs, most of whom were pitbull mixes. The State appeals from a decision of the
Court of Appeals that reversed and remanded the matter for a new trial based
solely on the trial court's admission of seven pre-autopsy photos of the victim.
State v. Collins, 398 S.C. 197, 727 S.E.2d 751 (Ct. App. 2012). We reverse.

                                     I. FACTS
       On November 3, 2006, the mother of the victim returned to her home in
Dillon County around 7:00 p.m. and discovered that her ten-year-old son had not
come home for dinner at 5:30 p.m. as expected. She checked with her aunt, who
resided with her, and then began looking around the neighborhood. She called the
police when she could not find her son. The police arrived and the mother rode
with them as they scoured the neighborhood. Shortly after 10:00 p.m., they
discovered the boy's body on the ground in Collins's yard, with a group of dogs
nearby. The mother poignantly recalled that her son "was tore to pieces. Pieces."

       The mother and the police tried to get to the boy, but the dogs ran at them
each time they approached his body. Agents from SLED arrived, and they could
not process the crime scene until animal control employees arrived to capture and
remove the dogs from the scene.

      Neither Collins nor any of his family members were at home. Collins had
six dogs on the premises, all of which were unrestrained. Collins had no fence or
dog pens, and neighbors reported that he never kept his dogs on leashes or chains.
Most of the dogs appeared to be pitbull mixes. The three largest dogs weighed 47
pounds, 44 pounds, and 36 pounds, respectively, and they ranged in age from about
one to two years old. Several of the dogs had bite wounds on their shoulders,
which was indicative of dog fighting. One of the female dogs captured was
determined to be in heat.

      An autopsy of the victim revealed the boy died of extensive traumatic injury
secondary to being severely mauled by dogs. According to the forensic
pathologist, Edward Proctor, the boy suffered a "tremendous number" of bite
marks on his legs and had "extensive" loss of skin and soft tissue on his upper body
and his face, including his ears and nose, which were "completely eaten away" by
the dogs. Areas of the boy's chest and his arm had also been eaten, exposing the
bone. The boy's jugular vein on the left side was torn in half, causing significant
blood loss leading to his death. The pathologist determined the boy "would have
been alive until the injuries to the neck that transected the blood vessel in the neck
allowing him to bleed enough until he either became unconscious or expired."
       Two boys who lived in the neighborhood, "J" and "B," gave statements to
the police the day after the incident. They were in J's yard at around sunset on
November 3, 2006 when they heard growling and barking nearby. J had been
looking for his puppy, so they went to investigate and saw three of Collins's dogs
eating something on the ground that appeared to be "a bloody piece of meat." As J
walked to within about ten feet of the "meat," another dog that they had not seen
ran out and jumped on J, knocking him to the ground. J shoved that dog away, but
another one then came after him. One of the larger dogs bit J "behind [his] neck,"
so the boys left immediately.

      Collins was indicted for involuntary manslaughter and three counts of
owning a dangerous animal1 and allowing it to be unconfined, resulting in the
mauling death of the victim. A jury convicted Collins of all charges. Collins
appealed to the Court of Appeals, which reversed and remanded for a new trial
based solely on the admission of seven photographs that were taken by the
pathologist to document the victim's injuries prior to performing the autopsy. This
Court granted the State's petition for a writ of certiorari.

                          II. STANDARD OF REVIEW
       "In criminal cases, the appellate court sits to review errors of law only."
State v. Baccus, 367 S.C. 41, 48, 625 S.E.2d 216, 220 (2006). "This Court is
bound by the trial court's factual findings unless they are clearly erroneous." Id.
"The admission or exclusion of evidence is a matter addressed to the sound
discretion of the trial court and its ruling will not be disturbed in the absence of a
manifest abuse of discretion accompanied by probable prejudice." State v. Wise,
359 S.C. 14, 21, 596 S.E.2d 475, 478 (2004). "An abuse of discretion occurs when
the conclusions of the trial court either lack evidentiary support or are controlled
by an error of law." Id.

                              III. LAW/ANALYSIS

       On appeal, the State contends the challenged photos, taken before the
autopsy was commenced, accurately documented the injuries sustained by the
victim in this case and, while graphic, were properly admitted in accordance with
the trial court's broad discretion over evidentiary matters. The State argues the


1
  The State charged Collins with three counts of owning a dangerous animal
(although six dogs were at the scene) based on the fact that the neighborhood boys
specifically saw three of Collins's dogs eating the victim's body.
Court of Appeals (1) failed to give due deference to the trial court's decision,
(2) erred in finding the photos were more prejudicial than probative, (3) erred in
finding the photos were not material to the elements of the offenses charged and
corroborative of other evidence, and (4) erred in making a purely emotional
decision to reverse and remand for a new trial. We agree.

                             A. Admissibility of Photos
       In this case, Collins faced three charges under section 47-3-760 for being the
owner of a "dangerous animal"2 that attacked and injured a human being in
violation of section 47-3-710(A)(2)(a) of the South Carolina Code. See S.C. Code
Ann. § 47-3-760(B) (Supp. 2013) (penalty for dangerous animals). As noted by

2
  Section 47-3-710(A) defines "dangerous animal" to "mean[] an animal of the
canine or feline family:

    (1) which the owner knows or reasonably should know has a propensity, 

    tendency, or disposition to attack unprovoked, cause injury, or otherwise 

    endanger the safety of human beings or domestic animals; 


    (2) which:

        (a) makes an unprovoked attack that causes bodily injury to a human
    being and the attack occurs in a place other than the place where the animal is
    confined as required by Section 47-3-720; or

        (b) commits unprovoked acts in a place other than the place where the 

    animal is confined as required by Section 47-3-720 and those acts cause a 

    person to reasonably believe that the animal will attack and cause bodily 

    injury to a human being; 


    (3) which is owned or harbored primarily or in part for the purpose of fighting
    or which is trained for fighting."

S.C. Code Ann. § 47-3-710(A) (Supp. 2013). Section 47-3-720, referenced above,
provides: "No person owning or harboring or having the care or the custody of a
dangerous animal may permit the animal to go unconfined on the premises," with
"unconfined" in this context meaning "the animal is not confined securely indoors
or confined in a securely enclosed fence or securely enclosed and locked pen or
run area upon the person's premises." Id. § 47-3-720.
the Court of Appeals, under section 47-3-760(B) and its associated statutes, the
State was required to prove (1) the defendant owned or had custody or control of a
canine or feline; (2) he knew or reasonably should have known the animal had a
propensity, tendency, or disposition to attack unprovoked, cause injury, or
otherwise endanger the safety of human beings; (3) the animal made an
unprovoked attack; (4) the attack caused bodily injury to a human being; and
(5) the attack occurred while the animal was unconfined on the defendant's
premises. State v. Collins, 398 S.C. 197, 203, 727 S.E.2d 751, 754 (Ct. App.
2012).

       Collins was also charged with involuntary manslaughter. See S.C. Code
Ann. § 16-3-60 (2003) (providing "[a] person charged with the crime of
involuntary manslaughter may be convicted only upon a showing of criminal
negligence," which "is defined as the reckless disregard of the safety of others").
To establish this offense, the State must show the defendant killed another person
without malice and unintentionally while the defendant was engaged in either
(1) an unlawful activity not amounting to a felony and not naturally tending to
cause death or great bodily harm, or (2) a lawful activity with a reckless disregard
of the safety of others. State v. Crosby, 355 S.C. 47, 584 S.E.2d 110 (2003); State
v. Tyler, 348 S.C. 526, 560 S.E.2d 888 (2002).

       In this case, the ten-year-old victim's body was discovered in the defendant's
yard, having suffered numerous bite marks and being partially eaten by the dogs.
There were no eyewitnesses to the attack. At trial, the State attempted to piece
together a theory of what transpired with the best evidence available, the victim's
body, and its expert witnesses, which included a forensic pathologist and a dog
behaviorist. They theorized that it was an unprovoked attack in which the victim
was taken down by his legs first based on the wounds observed on the body, and
then the boy suffered additional harm to his jugular vein and other areas, leading to
his death. According to the State's dog behavior expert, the dogs, who were not
restrained in any way, acted as a pack and could have been malnourished or
mistreated based on the dogs' gaunt appearance, the absence of any food at the
scene, and the appearance of the victim's body, which appeared to have been eaten
by more than one dog due to the significant tissue loss. The dog expert noted that
in over ten years of working for the Sheriff's Office analyzing dog bites, dog
attacks, and deaths caused by dogs, this was the worst case he had ever seen.

      The State also presented evidence of the dogs' prior acts of aggression
towards people in the neighborhood, several occurring while Collins stood by and
watched without taking any action to restrain his dogs. For example, B, one of the
two boys who came upon the victim's body after the attack, testified he had
numerous encounters with the dogs, as they were "never" restrained. B recounted
that on at least two occasions, Collins stood by and watched as the dogs ran out
into the road after him and his friend J as they drove four-wheelers. Collins did not
attempt to intervene. In addition, when B and his mother tried to walk in the
neighborhood for exercise, the dogs would "frequently" come out and try to bite
their legs, so they wound up having to change their route just to avoid Collins's
aggressive dogs.

       In order to support its assertions about the dangerous propensities of the
dogs, the manner and extent of the attack, and Collins's criminal negligence, the
State also offered a group of photos taken of the victim by Proctor, the forensic
pathologist, before he began the autopsy. The trial court engaged in an extended
colloquy in camera with the State and defense counsel in which the trial court
allowed both sides to make arguments, and then the attorneys and the court
examined the pathologist about each of the proposed photos in turn. The trial court
pulled some photos and ultimately allowed into evidence seven of the pre-autopsy
photos, State's Exhibits 27 and 30 to 35, over defense counsel's Rule 403, SCRE
objection.3

      In his trial testimony, Proctor explained that he did not normally take
autopsy photos, but in his years of experience he had "never seen an attack by
animals of this type, [so he] actually left the autopsy and went to [his] home and
brought [his] camera back and took pictures for [] documentation purposes."
(Emphasis added.) Proctor found there was "tremendous traumatic injury to this
young man" that was as "significant [a] traumatic injury as [he had] seen."

       During cross-examination, defense counsel questioned Proctor's findings
extensively by asking him whether he had surveyed the dogs' teeth marks to
determine which dogs inflicted specific injuries, whether the boy's jugular artery
was "actually severed," and which came first, the "shredding" of the boy's jugular
artery or the veins in his arms, etc. Thus, the nature and extent of the boy's
physical injuries as described by the pathologist were in contention by the defense.

       Moreover, while Collins did not testify, his witnesses, including his children
and friends, did so, and they maintained the dogs were not at all dangerous, that

3
  The first two photos, numbers 27 and 30, show the boy's legs having numerous
bite marks, but they clearly do not rise to a level that could be deemed unfairly
prejudicial. The remaining five photos, 31 to 35, which are the true focus of our
inquiry, variously show the boy's exposed jawbone and upper arm bone, and the
areas where his chest and face had been partially eaten during the dog attack.
they had never run at people in an aggressive manner, and that they had always
been given an abundance of food. The defense opined that the presence of the
female dog in heat had perhaps made the dogs more agitated and territorial than
normal, but they were not dangerous animals. However, after considering all of
the available evidence, the jury made a determination of guilt as to the charges.

       The Court of Appeals reversed and remanded for a new trial solely on the
basis of the trial court's decision to admit the pre-autopsy photos, reasoning the
probative value of the challenged photos was substantially outweighed by their
potential for being unfairly prejudicial under Rule 403, SCRE, and that the error
was not harmless. State v. Collins, 398 S.C. 197, 727 S.E.2d 751 (Ct. App. 2012).
The court "agreed[d] that the photos have some probative value in helping the
jury," and "recognize[d] that the photos add a visual element not present in the
testimony of the witnesses," but ultimately found these considerations were
outweighed by the danger of unfair prejudice. Id. at 206-12, 727 S.E.2d at 756-60.
In finding the trial court abused its discretion, the court repeatedly described the
photos as "disturbing" and "gruesome." Id. at 208-09, 727 S.E.2d at 757-58.

       As a general rule, all relevant evidence is admissible. Rule 402, SCRE.
  
"'Relevant evidence' means evidence having any tendency to make the existence of
any fact that is of consequence to the determination of the action more probable or
less probable than it would be without the evidence." Rule 401, SCRE. "Although
relevant, evidence may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice . . . ." Rule 403, SCRE.

      "The relevancy, materiality, and admissibility of photographs as evidence
are matters left to the sound discretion of the trial court." State v. Nance, 320 S.C.
501, 508, 466 S.E.2d 349, 353 (1996). "If the offered photograph serves to
corroborate testimony, it is not an abuse of discretion to admit it." Id. "When
[balancing the danger of unfair prejudice] against the probative value, the
determination must be based on the entire record and will turn on the facts of each
case." State v. Lyles, 379 S.C. 328, 338, 665 S.E.2d 201, 206 (Ct. App. 2008).

       "A trial judge's decision regarding the comparative probative value and
prejudicial effect of evidence should be reversed only in exceptional
circumstances." State v. Adams, 354 S.C. 361, 378, 580 S.E.2d 785, 794 (Ct. App.
2003). "We review a trial court's decision regarding Rule 403 pursuant to the
abuse of discretion standard and are obligated to give great deference to the trial
court's judgment." Id.
       Under our highly deferential standard of review, we conclude, contrary to
the Court of Appeals, that the trial court did not abuse its wide scope of discretion
in admitting the pre-autopsy photos. The Court of Appeals's obvious revulsion for
the evidence, while certainly understandable, permeated its legal analysis. The
evidence was highly probative, corroborative, and material in establishing the
elements of the offenses charged; its probative value outweighed its potential
prejudice; and the appellate court should not have invaded the trial court's
discretion in admitting this crucial evidence based on its emotional reaction to the
subject matter presented.4

       Courts must often grapple with disturbing and unpleasant cases, but that
does not justify preventing essential evidence from being considered by the jury,
which is charged with the solemn duty of acting as the fact-finder. As one court
has astutely observed, it is the duty of courts and juries to examine the evidence in
even the most unpleasant of circumstances:

             Courts and juries cannot be too squeamish about looking at
      unpleasant things, objects, or circumstances in proceedings to enforce
      the law and especially if truth is on trial. The mere fact that an item of
      evidence is gruesome or revolting, if it sheds light on, strengthens or
      gives character to other evidence sustaining the issues in the case,
      should not exclude it.

Nichols v. State, 100 So. 2d 750, 756 (Ala. 1958) (citations omitted); see also
Camargo v. State, 940 S.W.2d 464, 467 (Ark. 1997) ("Even the most gruesome
photographs may be admissible if they tend to shed light on any issue, to
corroborate testimony, or if they are essential in proving a necessary element of a
case, are useful to enable a witness to testify more effectively, or enable the jury to
better understand [the] testimony. Other acceptable purposes are to show the
condition of the victims' bodies, the probable type or location of the injuries, and
the position in which the bodies were discovered." (internal citation omitted)).



4
   To the extent the Court of Appeals stated it would not defer to the trial court's
discretion because it did not conduct its "own" Rule 403 analysis, we find the
record shows the trial court did thoroughly consider the arguments of both the
State and the defense, and it examined each photo while also conducting an
examination of the forensic pathologist who took the photographs before making
its decision. Moreover, Collins did not object to any alleged delict in the trial
court's procedure at the time of the ruling.
       Numerous jurisdictions have found that photos are not inadmissible merely
because they are gruesome, especially where, as here, the photos simply mirror the
unfortunate reality of the case. See M.C. Dransfield, Annotation, Admissibility of
Photograph of Corpse in Prosecution for Homicide or Civil Action for Causing
Death, 73 A.L.R.2d 769 (1960 & Later Case Serv. 2013) (collecting cases
involving death photos). As one court has stated, "The law is well settled that the
mere fact that a photograph is gruesome is not a reason for its non admission."
State v. Ernst, 114 A.2d 369, 373 (Me. 1955).

       Moreover, the standard is not simply whether the evidence is prejudicial;
rather, the standard under Rule 403, SCRE is whether there is a danger of unfair
prejudice that substantially outweighs the probative value of the evidence. Where
the State had the burden of proving the elements of the offenses charged and there
were no eyewitnesses to the incident resulting in the victim's death, the photos here
provided concrete evidence as to what transpired on that fateful day. We
particularly note the photos were taken before the autopsy was conducted as a
means to document the extent and nature of the victim's injuries. Thus, they show
the unaltered condition of the victim, not any additional wounds that could have
been made to the body by the pathologist in performing his examination.

       These are not ordinary dog bites with which most jurors would ever be
familiar. Even the pathologist stated he felt compelled to document the injuries
prior to the start of the autopsy because he had never come across a situation this
extreme. Since there was no one else present at the time of the event, the photos
aided the jury in evaluating the testimony offered by both the State and the
defendant, especially as to determining the dangerous propensities of the dogs and
whether or not Collins's conduct was criminally reckless.

       In Turnipseed v. State, 367 S.E.2d 259 (Ga. Ct. App. 1988), the Court of
Appeals of Georgia considered a case in which a four-year-old was mauled by the
defendant's pitbull terriers. The court held a jury could find that the defendant's
conduct of leaving the dogs unguarded, along with his knowledge of past incidents
involving the dogs, constituted reckless conduct supporting a charge of involuntary
manslaughter. Id. at 261. In doing so, the court rejected the defendant's assertion
that the trial court's "admission of five pre-autopsy photographs of the victim lying
on the autopsy table" was error because the photos "were irrelevant and
prejudicial." Id. at 262. The court stated:

             The photographs were not devoid of probative value because
      they showed the nature of the attack on the victim. From observation
      of the wounds of the victim, the jury could draw conclusions about the
      vicious propensities of the animals and weigh this in light of the other
      evidence about the dogs to determine whether or not Turnipseed's
      conduct regarding them was criminally reckless.

Id. at 262-63; cf. State v. Holder, 382 S.C. 278, 290-91, 676 S.E.2d 690, 697
(2009) (stating "[a]lthough the photos were graphic, the facts in this case were
graphic" and holding the trial court properly exercised its discretion in admitting
autopsy photos of the child victim as they corroborated the pathologist's testimony
and aided the jury in understanding that testimony); State v. Edwards, 194 S.C.
410, 412, 10 S.E.2d 587, 588 (1940) (holding, in a murder prosecution, that the
trial court did not abuse its discretion in admitting a graphic photo of the victim's
decomposed body where "everything depicted by the photograph was . . . testified
to in detail by the witnesses").

                                 B. Harmless Error
      Although we find no abuse of the trial court's broad scope of discretion here,
we further find any alleged error would be harmless beyond a reasonable doubt.
See State v. Wise, 359 S.C. 14, 596 S.E.2d 475 (2004) (stating both error and
probable prejudice must be shown to warrant reversal).

       The harmless error rule generally provides that an error is harmless beyond a
reasonable doubt if it did not contribute to the verdict obtained. Arnold v. State,
309 S.C. 157, 420 S.E.2d 834 (1992). "To say that an error did not 'contribute' to
the ensuing verdict is not, of course, to say that the jury was totally unaware of that
feature of the trial . . . ." Id. at 166, 420 S.E.2d at 838. Rather, "[t]o say that an
error did not contribute to the verdict is . . . to find that error unimportant in
relation to everything else the jury considered on the issue in question, as revealed
in the record." Id. at 166, 420 S.E.2d at 839 (citation omitted) (emphasis added).

         "No definite rule of law governs this finding; rather, the materiality and
prejudicial character of the error must be determined from its relationship to the
entire case." State v. Mitchell, 286 S.C. 572, 573, 336 S.E.2d 150, 151 (1985). "In
applying the harmless error rule, the court must be able to declare the error had
little, if any, likelihood of having changed the result of the trial and the court must
be able to declare such belief beyond a reasonable doubt." State v. Watts, 321 S.C.
158, 165, 467 S.E.2d 272, 277 (Ct. App. 1996) (emphasis added) (citing Chapman
v. California, 386 U.S. 18 (1967))).

      Another description frequently cited is that error "is harmless where a
defendant's guilt has been conclusively proven by competent evidence such that no
other rational conclusion can be reached." State v. Bryant, 369 S.C. 511, 518, 633
S.E.2d 152, 156 (2006); see also 5 Am. Jur. 2d Appellate Review § 659 (2007)
("The United States Supreme Court has recognized that although the harmless error
inquiry is entirely distinct from a sufficiency of the evidence inquiry, this does not
mean that overwhelming evidence of guilt is irrelevant." (citing United States v.
Lane, 474 U.S. 438 (1986))).

       We hold there was overwhelming evidence presented of Collins's guilt as to
the charges of (1) having an unrestrained, dangerous animal that attacked and
injured a human being, and (2) involuntary manslaughter. The undisputed
evidence was that Collins's dogs were unattended and they were not confined, as
there were no fences, leashes, dog pens, or chains used to restrain them. In
addition, other evidence showed Collins's dogs attacked, killed, and partially ate
the ten-year-old victim in this case, and they also attacked one of the neighborhood
boys who happened upon the scene soon thereafter and bit him on the neck.
Lastly, there was evidence that Collins was aware of his animals' dangerous
propensities, as the dogs, the largest of whom weighed 47 and 44 pounds, had
previously exhibited overt acts of aggression towards people in the neighborhood
while Collins was present. In light of the foregoing, a jury could not rationally
conclude anything other than that Collins had violated the law governing
unrestrained dangerous animals and was criminally negligent in the death of the
victim. See generally State v. Powell, 446 S.E.2d 26 (N.C. 1994) (affirming a
conviction for involuntary manslaughter where the jury found the defendant guilty
based on the defendant's culpable negligence in leaving his dogs, two Rottweilers,
unattended and unrestrained, and the dogs mauled the victim).

                               IV. CONCLUSION
      We conclude the trial court did not abuse its discretion in admitting the pre-
autopsy photos. Consequently, we reverse the decision of the Court of Appeals.

      REVERSED.



      TOAL, C.J., concurs. KITTREDGE, J., concurring in a separate
opinion in which HEARN, J., concurs. PLEICONES, J., dissenting in a
separate opinion.
JUSTICE KITTREDGE: I concur in result. In my judgment, the admission of
the autopsy photographs was clear error. The primary, if not sole, purpose of these
horrific photographs was to inflame the passions of the jury. The detailed and
graphic testimony of the pathologist was more than sufficient to enable the State to
establish the elements of the offense. I agree with Justice Pleicones that these
challenged photographs far exceed "the outer limits of what our law permits a jury
to consider." State v. Torres, 390 S.C. 618, 624, 703 S.E.2d 226, 229 (2010). I
fully understand that there are circumstances where autopsy photographs are
relevant and that the relevance of the photographs is not substantially outweighed
by the danger of unfair prejudice. See Rules 402, 403, SCRE. But this is not such
a case. I nevertheless believe the error was harmless for the reasons set forth in the
majority opinion. I note this case was tried in 2009, prior to our decision in Torres,
where we expressed our concern over the State's seeming practice of seeking
admission of highly prejudicial and inflammatory autopsy photographs.



HEARN, J., concurs.
JUSTICE PLEICONES: I respectfully dissent, and would affirm the well-
reasoned opinion of the court of appeals. I agree with the court of appeals that any
minimal probative value of the admitted photographs was substantially outweighed
by the danger of unfair prejudice and that their admission violated Rule 403,
SCRE. In my opinion, the prejudice to Collins from the admission of these
photographs requires reversal.

This Court recently addressed to the bench and bar our concern over the admission
of gruesome photographs in State v. Torres, 390 S.C. 618, 703 S.E.2d 226 (2010),
where we observed:

      Although we affirm the admission of the photographs, we take this
      opportunity to address an area of growing concern to this Court. The
      photographs at issue in this case, while admissible, are at the outer
      limits of what our law permits a jury to consider. Moreover, the State
      also sought to introduce evidence in the form of an autopsy dissection
      photo at trial, which the trial judge wisely excluded. Today, we
      strongly encourage all solicitors to refrain from pushing the envelope
      on admissibility in order to gain a victory which, in all likelihood, was
      already assured because of other substantial evidence in the case.

      Id. at 624, 703 S.E.2d at 229.5

In my judgment, the majority has today approved the admission of evidence that
far exceeds ". . . the outer limits of what our law permits a jury to consider." Id. In
my opinion, the only way we can educate the bench and bar as to that which is and
is not beyond the pale is to publish these horrific photographs with our opinion.

I would affirm the court of appeals.




5
 Photographs 31 to 35 at issue here are at least as disturbing as the autopsy
dissection photo in Torres.